Title: From George Washington to William Stephens Smith, 10 February 1783
From: Washington, George
To: Smith, William Stephens


                        
                            Dr Sr
                            Head Quarters Feby 10th 1783
                        
                        I have recd your two favours of the 8th with the several Papers enclosed therein, & now send you the
                            Passport requested—the Letters transmitted herewith you will be pleased to have forwarded to their respective addresses. I
                            am Dr Sir. With great esteem Your Most Obedt Servt.
                    